ORDER

PER CURIAM.
Curtis Miller (employee) appeals from the Labor and Industrial Relations Commission’s (Commission) award adopting and affirming the findings of fact and conclusions of law of the administrative law judge (ALJ) awarding employee 45% permanent partial disability of his body as a whole for his neck injuries, 15% perma*868nent partial disability for injury to his right knee, 10% permanent partial disability due to the combined effect of the two aforementioned disabilities, medical aid to employee pursuant to the provisions of Section 287.140 RSMo (2000), and an additional award of four weeks for disfigurement based on the scars caused by the two cervical surgeries, but concluding that he was not permanently and totally disabled as a result of a work related injury he sustained on November 29, 1996 while in the employ of CWI of Missouri (CWI).
We have reviewed the briefs of the parties and the record on appeal and find no error of law. As an extended opinion would have no precedential value, we affirm the judgment pursuant to Rule 84.16(b).